FARR, J.
Epitomized "Opinion
First Publication of this Opinion
M. Larue instituted an action! in Mahoning-Common Pleas against W. Larue for a further allowance of alim¡ony, a previous allowance having been made-in a divorce action between the parties. The court granted an additional allowance in the sum of $20- a’ month. From this - judgment error is prosecuted" "on the ground that the judgment is contrary to law. At the time that M. Larne secured a divorce from W-..-Larue, she was allowed "alimony in the sum of $585. This amount'had been previously . fixed. by agreement' .and • was, entered *74as part of the decree which was allowed for her support and that of an adopted' child. No payments were made on this amount.:. A súp-plementary agreement provided for $685, which was paid in full M. Larue alleged in her petition that her salary of $18 a week was insufficient to furnish herself and minor child with the necessaries of life. It was contended that the trial court, having entered the former decree, which is partly in the form of a contract between the parties, cannot make the subsequent allowance especially because the child was adopted. In affirming the judgment, the Court of Appeals held:
Attorneys — Morgan & Maiden, Youngstown, for W. Larue; J. K. Harrison, Youngstown, for M. Larue.
An adopted child has the same rights as a natural one in this situation. The matter of the allowance of alimoney is a continuing jurisdiction in the Court of Common Pleas when the support and custody of minor children is involved. 51 OS. 1. Where a specific amount of money is allowed for the maintenance of minor children, the court has power to make such modification of the order as the necessity of the case demands. 14 OA. 116. The father’s duty to support his minor child cannot be affected by any agreei lent he may make with another. 8 OA. 420.